Title: To George Washington from Major Alexander Clough, 18 June 1778
From: Clough, Alexander
To: Washington, George


                    
                        Sir
                        Germantown [Pa.] June 18th [1778] 8 OClock
                    
                    since my last I have recd the inclosed from Mr Morris but ⟨do⟩ not complye’d with his request as your excellencys instructions was to the contrary what he mentions has been conferm’d by man⟨y⟩ I have se⟨en⟩ this after⟨noon⟩ from tow⟨n⟩—the in⟨closed⟩ is a return of prisoner⟨s⟩ taken by capt. Heard as delivered them to the care of Lt dover belonging Capt. Mc lanes detachment—I have not been able to collect any Matteriall intelligance from them. I am Your Excellencys Most Obt Hbl. Servt
                    
                        A. Clough
                    
                